Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Detailed Action
This office action is in response to applicant’s communication filed on 05/25/21. Claim s22-26 are pending in this application.
Information Disclosure Statement
The information Disclosure Statement filed on 05/25/21 has been received and is being considered. 
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 22-26 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims  of U.S. Patent No. US8937349. Although the claims at issue are not identical, they are not patentably distinct from each other because feature identical features using slightly differing claim language.

Claim Rejections Under 35 U.S.C. §103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.


Claims 22-24, and 26 are rejected under 35 U.S.C. §103 as being unpatentable over Lee (US 20060284270 A1) and Liao (US 6853031 B2).
Regarding claim 22, Lee discloses A semiconductor device comprising: a substrate 100; and
a transistor including a gate insulating film 140, a gate electrode 150a, a first source-drain region left 460 and a second source-drain region (right 460), the first and second source-drain regions respectively including low concentration impurity regions and high concentration impurity regions (see para 0084),
wherein in a first cross section along a first direction, the gate electrode is formed above the gate insulating film along a patterned surface of the substrate (see fig 4), the patterned surface including raised portions and recessed portions (see fig 4), and
in a second cross section along a second direction perpendicular to the first direction (see fig 9c), at a location of one of the recessed portions (see 460/440 are recessed into 100 between 130/140), the recessed portion extends into the substrate between the first source-drain region and the second source-drain region (see extension of 440 into 100)to a depth greater than the depths to which the low concentration impurity regions extend into the substrate(440 extends deeper/greater than 170).
However, Lee does not explicitly disclose a patterned surface including periodic raised portions and recessed portions. However, Liao, at least at fig 1, discloses a patterned surface including periodic raised portions and recessed portions. Lee and Liao are in the same or similar fields of endeavor. It would have been obvious to combine Lee with Liao. Lee and Liao may be combined by forming the channel region of Lee with the contours and periodic depressions of Liao. One having ordinary skill in the art would be motivated to combine Lee and Liao, to for example, greatly increases channel width of the field effect transistor (see col . 4, ln 12).
Regarding claim 23, Lee and Liao disclose the semiconductor device according to claim 22, wherein in the second cross section, the depths that the high concentration impurity regions extend into the substrate is greater the depths to which the low concentration impurity regions extend into the substrate (see fig 9c where 460 is higher than 170).
Regarding claim 24, Lee and Liao disclose the semiconductor device according to claim 22, wherein in the second cross section, element isolation regions are located at opposing sides of the transistor (130/140), and upper surfaces of the element isolation regions are higher than upper surfaces of the first and second source-drain regions (see 140/130 is higher than 460).
Regarding claim  26, Lee and Liao disclose the semiconductor device according to claim 22, wherein in the first cross section, at a location of one of the raised portions, the raised portion does not extend into the substrate between the first source-drain region and the second source-drain region(see fig 1 of L1iao where in the  raised portions of the source/drain portion10/12 do not extend into substrate), such that the depths to which the low concentration impurity regions extend into the substrate are lower than a bottom surface of the raised portion (see fig 9c disclosing 174 is lower than a bottom surface of 460).
Claim 25 is rejected under 35 U.S.C. §103 as being unpatentable over Lee, Liao and further in view of Brask (US 20050148137 A1).
Regarding claim 25, Lee and Liao disclose the semiconductor device according to claim 22, but do not further disclose a planarizing film formed above the first and second source-drain regions and having an upper surface at a same level as an upper surface of the gate electrode. However, Brask, at least at fig 6n, discloses a planarizing film formed above the first and second source-drain regions and having an upper surface at a same level as an upper surface of the gate electrode 620.
Lee, Liao and Brask are in the same or similar fields of endeavor. It would have been obvious to combine Lee, Liao and Brask. Lee, Liao and Brask may be combined by forming the dielectric layer over the source drain regions of Lee and Liao in accordance with Brask. One having ordinary skill in the art would be motivated to combine Lee, Liao and Brask in order to expose the gate electrode, see para [0071].

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDWARD CHIN whose telephone number is (571)270-1827. The examiner can normally be reached M-F 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven Gauthier can be reached on (571) 270-0373. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/EDWARD CHIN/Primary Examiner, Art Unit 2813